Case 2:19-cv-06444-SVW-RAO Document 20 Filed 10/18/19 Page 1 of 4 Page ID #:121



   1 DAVID H. KRAMER, SBN 168452
     LAUREN GALLO WHITE, SBN 309075
   2 WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
   3 650 Page Mill Road
     Palo Alto, CA 94304-1050
   4 Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
   5 Email:      dkramer@wsgr.com
                 lwhite@wsgr.com
   6

   7 Attorneys for Defendant
     GOOGLE LLC
   8

   9
                            THE UNITED STATES DISTRICT COURT
  10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
       TULSI NOW, INC, a principal      )   CASE NO.: 2:19-cv-06444-SVW-RAO
  12   campaign committee,              )
                                        )   DEFENDANT GOOGLE LLC’S
  13                 Plaintiff,         )   NOTICE OF MOTION AND
                                        )   MOTION TO TRANSFER OR IN
  14          v.                        )   THE ALTERNATIVE MOTION
                                        )   TO DISMISS
  15   GOOGLE LLC, a Delaware           )
       limited liability company, and   )   Hearing Date: January 27, 2020
  16   Does 1-10,                       )   Time: 1:30 PM
                                        )   Judge: Honorable Stephen V. Wilson
  17                 Defendants.        )   Place: First Street Courthouse
                                        )   Room: Courtroom 10A
  18                                    )
  19

  20

  21

  22

  23

  24


       NOTICE OF MOTION AND                               CASE NO. 2:19-CV-06444-SVW-RAO
   a   MOTION TO TRANSFER/DISMISS
Case 2:19-cv-06444-SVW-RAO Document 20 Filed 10/18/19 Page 2 of 4 Page ID #:122



   1 TO THE COURT, PLAINTIFF AND ITS COUNSEL OF RECORD:

   2          PLEASE TAKE NOTICE that at 1:30 p.m. on January 27, 2020, in

   3 Courtroom 10A of the above-captioned Court, located at 350 West 1st Street, 10th

   4 Floor, Los Angeles, California 90012, the Honorable Stephen V. Wilson presiding,

   5 Defendant Google LLC (“Google”) will and hereby does move the Court to transfer

   6 this case to the Northern District of California pursuant to 28 U.S.C. § 1404 or, in

   7 the alternative, to dismiss Plaintiff Tulsi Now, Inc.’s (“Tulsi Now”) First Amended
   8 Complaint with prejudice pursuant to Fed. R. Civ. P. 12(b)(6).

   9          As set forth more fully in the concurrently-filed memorandum of points and

  10 authorities, Google moves to transfer this case on the ground that Tulsi Now’s
  11 claims arise out of Plaintiff’s use of Google Ads and the parties agreed in the

  12 Google LLC Advertising Program Terms that all claims that arise out of Gabbard’s

  13 use of Google Ads shall be litigated in the courts of Santa Clara County. In the
  14 alternative, Defendant moves to dismiss Gabbard’s claims—which seek relief under

  15 the First and Fourteenth Amendments of the United States Constitution—on the

  16 ground that Google is not bound by the First and Fourteenth Amendments because it

  17 is not a state actor. Because Plaintiff cannot amend to allege facts sufficient to state

  18 a claim against Google under the First and Fourteenth Amendments, dismissal

  19 should be with prejudice.

  20          This Motion is based on this notice of motion; the concurrently-filed

  21 memorandum of points and authorities, the pleadings, records, and papers on file in

  22 this action; oral argument of counsel; and any other matters properly before the

  23 Court. This motion is made following the Local Rule 7-3 conference of counsel,

  24 which occurred on October 11, 2019.


       NOTICE OF MOTION AND                       -1-            CASE NO. 2:19-CV-06444-SVW-RAO
   a   MOTION TO TRANSFER/DISMISS
Case 2:19-cv-06444-SVW-RAO Document 20 Filed 10/18/19 Page 3 of 4 Page ID #:123



   1

   2 Dated: October 18, 2019          WILSON SONSINI GOODRICH & ROSATI,

   3                                  Professional Corporation

   4
                                      By: /s/ Lauren Gallo White
   5
                                      Attorneys for Defendant
   6                                  GOOGLE LLC

   7                                  DAVID H. KRAMER, SBN 168452
                                      LAUREN GALLO WHITE, SBN 309075
   8                                  WILSON SONSINI GOODRICH & ROSATI
                                      Professional Corporation
   9                                  650 Page Mill Road
                                      Palo Alto, CA 94304-1050
  10                                  Telephone: (650) 493-9300
                                      Facsimile: (650) 565-5100
  11                                  Email:     dkramer@wsgr.com
                                                  lwhite@wsgr.com
  12

  13
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23
  24


       NOTICE OF MOTION AND                 -2-           CASE NO. 2:19-CV-06444-SVW-RAO
       MOTION TO TRANSFER/DISMISS
Case 2:19-cv-06444-SVW-RAO Document 20 Filed 10/18/19 Page 4 of 4 Page ID #:124



   1

   2                                CERTIFICATE OF SERVICE

   3          I hereby certify that on this 18th day of October 2019, the foregoing was

   4 filed electronically. Notice of this filing will be sent to all parties by operation of

   5 the Court’s electronic filing system. As such, this document was served on all

   6 counsel who are deemed to have consented to electronic service.

   7
   8                                           /s/ Lauren Gallo White
   9

  10
  11

  12

  13
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23
  24


       NOTICE OF MOTION AND                        -3-            CASE NO. 2:19-CV-06444-SVW-RAO
       MOTION TO TRANSFER/DISMISS
